DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed 06/18/2021.
Claims 11-13 are withdrawn.
Claims 1-10 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/18/2021 has been entered.

Response to Amendment/Arguments
112(a) Lack of Algorithm
The standing rejections are withdrawn.

112(b) Hybrid Claiming
The standing rejections are withdrawn.

112(b) Lack of Antecedent Basis
Applicant’s amendments fail to address all the standing rejections. New grounds of rejection have also been made.

112(b) Relative Term
The standing rejections are withdrawn.

112(b) Unclear Scope
The standing rejections are withdrawn. A new ground of rejection has been made for claim 3.

112(d)
The standing rejections are withdrawn.

Prior Art
The standing 102 rejection based on intended use of claim language is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Means-Plus-Function
Claims 1-3 and 9-10 recite steps performed by an “authorized transfer agent” and “transfer agent”, which invoke 35 U.S.C. 112(f) interpretation. When a claim containing a computer-implemented 112(f) claim limitation is found to be indefinite under 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function(s), it will also lack written description under 112(a). Therefore, claims 1-3 and 7-10 are rejected as being failing to comply with the written description requirement.
Claims 1-7 recite steps performed by a “trusted repository system”, which invoke 35 U.S.C. 112(f) interpretation. When a claim containing a computer-implemented 112(f) claim limitation is found to be indefinite under 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function(s), it will also lack written description under 112(a). Therefore, claims 1-3 and 7-10 are rejected as being failing to comply with the written description requirement.
Claims 2-10 are also rejected as they depend from claim 1.

New Matter
Claim 1 recites “A method … into a trusted repository computer system …”. Applicant’s Pre-Grant Publication (PGPub) discloses that applicant’s invention is a software-based method and system (see paras 25, 38). However, the PGPub is silent with respect to a computer hardware-based trusted repository system. New matter is added. 
Claims 2-10 are also rejected as they depend from claim 1.

The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
Claims 1-10 recite "said trusted repository system" and "the trusted repository system" without proper antecedent basis. Appropriate correction is needed.
Claims 1-3 and 7-10 recite "said transfer agent" and “the transfer agent” without proper antecedent basis. Appropriate correction is needed.
Claims 1 and 4-7 recite "said information object" and “the information object” without proper antecedent basis. Appropriate correction is needed.
Claim 1 recites "said trusted repository system creating … the secure deposit process" without proper antecedent basis. Appropriate correction is needed.
Claim 1 recites "said trusted repository system establishing … the export" without proper antecedent basis. Appropriate correction is needed.
Claims 1 and 7 recite "the only authoritative original information object" without proper antecedent basis. Appropriate correction is needed.
Claim 1 recites "said trusted repository system updating, after said removing step …" without proper antecedent basis. Appropriate correction is needed.
Claim 1 recites "said trusted repository system updating … the deposit process" without proper antecedent basis. Appropriate correction is needed.
Claim 5-6 recite "said first electronic record" without proper antecedent basis. Appropriate correction is needed.
Claim 7 recites "the private key" without proper antecedent basis. Appropriate correction is needed.
Claim 7 recites "the uploaded information object" without proper antecedent basis. Appropriate correction is needed.
Claims 2-10 are also rejected as they depend from claim 1.

Means-Plus-Function
Regarding Claims 1-3 and 9-10, the phrase “authorized transfer agent” and “transfer agent” invokes 35 U.S.C. 112(f). To support this position, the Examiner notes the following. The word “agent” acts as a generic placeholder for the term “means”. Further, this generic placeholder is modified by functional language “accepting”, “verifying”, “attaching” and “sending” in claim 1; “initiating” in claims 2-3; and “acting” in claims 9-10. Lastly, this generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function because applicant’s PGPub discloses that applicant’s invention is a software-based method and system (see paras 25, 38).
Regarding Claims 1-7, the phrase “trusted repository system” invokes 35 U.S.C. 112(f). To support this position, the Examiner notes the following. The word “system” acts as a generic placeholder for the term “means”. Further, this generic placeholder is modified by functional language “receiving”, “creating”, “locking”, “uploading”, “verifying”, “verifying”, “depositing”, “applying”, “establishing”, “populating”, “applying”, “receiving”, “unlocking”, “updating”, “applying” and “designating” in claim 1; “creating” in claim 2; “uploading” in claim 3; “uploading” and “populating” in claim 4; “uploading”, “creating”, “relating”, “locking”, “depositing”, “applying”, “establishing”, “populating” and “applying” in claim 5; “uploading”, “creating”, “locking”, “creating”, “depositing”, “applying”, “establishing”, “populating” and “applying” in claim 6; and “calculating”, “sending”, “receiving” and “receiving” in claim 7. Lastly, this generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function because applicant’s PGPub discloses that applicant’s invention is a software-based method and system (see paras 25, 38).
These claims invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited function. Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-10 are also rejected as they depend from claim 1.

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Unclaimed Essential Matter
Claim 1 recites "an authorized transfer agent … verifying that no other copies of said information object exist that are not marked as copies”. However, the PGPub discloses that it is essential that the transfer agent also verifies that the information object source file, which was originated as an electronic document file, bears at least one verifiable digital signature (See para 49). Therefore, the claim omits matter disclosed to be essential to the invention as described in the specification. 
Claim 1 recites "said trusted repository system uploading a copy of said verified information object onto the trusted repository system”. However, the PGPub discloses that prior to uploading, it is essential that the trusted repository system exports a copy of the information object source file from the third party system (See para 53). Therefore, the claim omits matter disclosed to be essential to the invention as described in the specification. 
Claim 1 recites "said trusted repository system depositing … and applying a date and time stamp and digital signature …”. However, the PGPub discloses that the applied digital signature is one of seven essential items included as part of an appended digital certificate (See para 55). Here, six of the seven items are missing in the claim limitation. Therefore, the claim omits matter disclosed to be essential to the invention as described in the specification. 
Claim 1 recites "said trusted repository system receiving from said transfer agent, certification that the transfer agent has destroyed …”. However, the PGPub discloses that prior to receiving notice of destruction, it is essential that the trusted repository system notifies the Transfer Agent to destroy or otherwise permanently mark the information object source file as a non-original object (See para 58). Therefore, the claim omits matter disclosed to be essential to the invention as described in the specification. 
Claim 1 recites "said trusted repository system receiving from said transfer agent, certification that the transfer agent has destroyed …”. However, the PGPub discloses that after receiving this certification, the confirmation information (i.e., the certification) is appended to the recorded audit trail (See para 59). Therefore, the claim omits matter disclosed to be essential to the invention as described in the specification.
As such, claim 1 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as failing to claim the subject matter that the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention (see, e.g., In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968)).
Claims 2-10 are also rejected as they depend from claim 1.

Unclear Scope
Claim 3 recites "said transfer agent initiating a request, and wherein … is initiated by a request …”. However, it is unclear whether these two recitations of “a request” refer to the same or different request. Therefore, the scope is unclear.
See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ari Shahabi/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685